         Case 2:17-cr-00276-RSM Document 80 Filed 04/07/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE



 UNITED STATES OF AMERICA,

               Plaintiff,
                                                          Docket No.: 2:17CR00276RSM-001
        v.
                                                          ORDER
 FEDIR OLEKSIYOVYCH HLADYR,
 aka "Fedor Gladyr,"
 aka "Fedit Oleksiyovych Gladyr,"
 aka "Gladyr Fedir Oleksiyovych,"
 aka "Gladyr Fedor Olekslyovich,"
 aka "Fedor,"
 aka "das,"
 aka "Fyodor,"
 aka "AronaXus.

              Defendant.
 _____________________________________




       The Court having considered Defendant’s Motion to Conduct Sentencing Hearing By

Videoconference, and upon the request and consent of the Defendant, the Court finds and

concludes that, for the reasons stated in the Motion, the Sentencing Hearing in this case cannot

be further delayed without substantial harm to the interests of justice. Therefore, Defendant’s

Sentencing Hearing shall be conducted via videoconference and will occur on Friday, April 16,

2021 at 9:00 AM. The instructions to connect to the Sentencing Hearing by video will be
         Case 2:17-cr-00276-RSM Document 80 Filed 04/07/21 Page 2 of 2


distributed via email to all counsel of record prior to the hearing.      The Court has made

arrangements with the detention center for the defendant to appear by video.

       DATED this 7th day of April, 2021.




                                            A
                                            RICARDO S. MARTINEZ
                                            CHIEF UNITED STATES DISTRICT JUDGE
